SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

732
CAF 12-02294
PRESENT: SCUDDER, P.J., FAHEY, PERADOTTO, VALENTINO, AND DEJOSEPH, JJ.


IN THE MATTER OF EIGHT G.
------------------------------------------
ERIE COUNTY DEPARTMENT OF SOCIAL SERVICES,        MEMORANDUM AND ORDER
PETITIONER-RESPONDENT;

DANYELLE M., RESPONDENT-APPELLANT.
(APPEAL NO. 2.)


BERNADETTE M. HOPPE, BUFFALO, FOR RESPONDENT-APPELLANT.

JOSEPH T. JARZEMBEK, BUFFALO, FOR PETITIONER-RESPONDENT.

DAVID C. SCHOPP, ATTORNEY FOR THE CHILD, THE LEGAL AID BUREAU OF
BUFFALO, INC., BUFFALO (CHARLES D. HALVORSEN OF COUNSEL).


     Appeal from an order of the Family Court, Erie County (Sharon M.
LoVallo, J.), entered December 6, 2012 in a proceeding pursuant to
Social Services Law § 384-b. The order, among other things, revoked
the suspended judgment and terminated respondent’s parental rights
with respect to the subject child.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Same Memorandum as in Matter of Savanna G. (___ AD3d ___ [June
20, 2014]).




Entered:   June 20, 2014                        Frances E. Cafarell
                                                Clerk of the Court